DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1, 8 and 9 are acknowledged by the examiner. 
The cancelation of claims 6-7 and 11 are acknowledged by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lembach et al. (US 2011/0293849 A1).
Regarding claim 1, Lembach et al. discloses a brake disk (figs. 1-2) comprising: 
a base layer (G in fig. 2) formed of gray cast iron (note [0010]); 
a decarburized layer (B in fig. 2) formed over the base layer and formed via decarburizing (note [0026]); and 
a nitride (O in fig. 2) compound layer formed over the decarburized layer and formed of nitride via nitriding (note [0021]-[0022]), wherein 
the base layer and the decarburized layer include precipitated carbide (note [0028]-[0033]). 
Lembach et al. discloses various weight percent ratio of the layers (note [0029]-[0031]) but fails to explicitly disclose the carbide included in the decarburized layer is equal to or less than 3% based on a total weight of the decarburized layer as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide carbide included in the decarburized layer is equal to or less than 3% based on a total weight of the decarburized layer, since it has been held that where the general conditions of a 
Regarding claim 2, Lembach et al. discloses the decarburized layer having a thickness but fails to explicitly disclose the decarburized layer having an average thickness of 5 μm to 10 μm as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the decarburized layer with an average thickness of 5 μm to 10 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art will provide an optimum layer to improve the wear of the brake disk.   
Regarding claim 3, Lembach et al. discloses the decarburized layer (B) and the nitride compound layer (O; also note [0020]) having thickness but fails to explicitly disclose the decarburized layer and the nitride compound layer have a thickness ratio of 0.2 to 1:1 as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the decarburized layer and the nitride compound layer have a thickness ratio of 0.2 to 1:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art will provide an optimum layer to improve the wear of the brake disk.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lembach et al. (US 2011/0293849 A1) in view of Tyou et al. (US 2015/0376747 A1). 
Regarding claim 4, Lembach et al. discloses all claimed limitations as set forth above including the gray cast iron (G) but lacks to include a graphite structure and a pearlite structure in the cast iron as claimed.  However, Tyou et al. discloses a cast iron brake component comprising graphite structure and a pearlite structure (note [0013], [0018] and [0026]-[0033]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the cast iron structure of Lembach et al. with graphite structure and a pearlite .     

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lembach et al. (US 2011/0293849 A1) in view of Zhenhua (CN 201763859 U). 
Regarding claim 5, Lembach et al. discloses all claimed limitations as set forth above including the base layer but fails to disclose the base layer includes 0.05 wt % to 0.2 wt % of titanium based on a total weight of the base layer.  However, Zhenhua discloses a cast iron brake disk comprising titanium carbide (note the abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the cast iron structure of Lembach et al. with titanium based (titanium carbide) as taught by Zhenhua will reduce shedding and breakage of the brake disk.  
Lembach et al. in view of Zhenhua as set forth above, discloses all claimed limitations but fails to disclose the weight ratio as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the base layer including 0.05 wt % to 0.2 wt % of titanium based on a total weight of the base layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art will provide an optimum layer to reduce shedding, breakage and cost of the brake disk.
Regarding claim 8, Lembach et al. discloses all claimed limitations as set forth above including the base layer but fails to disclose the base layer and the decarburized layer include precipitated carbide.  However, Zhenhua discloses a cast iron brake disk comprising titanium carbide (note the abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the cast iron structure of Lembach et al. with titanium based (titanium carbide) as taught by Zhenhua will reduce shedding and breakage of the brake disk.  It would have been obvious to one having ordinary skill in the art at the time the .  

Allowable Subject Matter
Claims 9, 10 and 12-14 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-10 and 12-14 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for some teaching or matter specifically challenged in the argument.
Regarding claim 1, the applicant argues that claim 1 is in condition for allowance since claim 1 now recites the features from previously presented claim 11 that has been identified as including allowable subject matter.  The examiner disagrees.  The examiner notes that the applicant did not include all of the allowable subject matters of claim 11 in claim 1 and thus claim 1 is not allowable.  In particular, claim 11 originally recited “the carbide that remains in the pre-decarburized layer after the performing of the heat treatment has a content equal to or less than 3% based on a total weight of the pre-decarburized layer.”  The applicant has taken only a portion of such limitations of claim 11 to include in claim 1, but it does not place claim 1 in condition for allowance.  As set forth above, Lembach et al. discloses various weight percent ratio of the layers (note [0029]-[0031]) but fails to explicitly disclose the carbide included in the decarburized layer is equal to or less than 3% based on a total weight of the decarburized layer as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide carbide included in the decarburized layer is equal to or less than 3% based on a total weight of the decarburized layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/            Examiner, Art Unit 3657